         Case 3:20-cv-05628-TSZ Document 54 Filed 08/25/21 Page 1 of 3



 1                                                                            The Honorable Thomas S. Zilly

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT TACOMA

 9     DALE BROWN, et al.,

10                                  Plaintiffs,              NO. 3:20-cv-05268-TSZ
               v.
11
       MASON COUNTY et al,                                   STIPULATION FOR DISMISSAL OF
12
                                                             CLAIMS BY PLAINTIFFS’ DALE
13                                  Defendant.               BROWN, ET AL.

14

15
       GRUMP VENTURES LLC,
16
                                    Plaintiff,
17
               v.
18
       MASON COUNTY,
19

20                                  Defendant.

21           Pursuant to Rule 41(a)(1)(A)(ii), the parties stipulate to the dismissal of all claims in the above-
22   referenced action asserted by plaintiffs’ Dale Brown, et al., with prejudice and without an award of
23
     fees or costs to any party.
24

25

26

                                                                                        Bricklin & Newman, LLP
                                                                                                Attorneys at Law
                                                                                          1424 Fourth Avenue, Suite 500
      STIPULATION FOR DISMISSAL, No. 3:20-cv-05906- 1                                           Seattle WA 98101
                                                                                               Tel. (206) 264-8600
                                                                                               Fax. (206) 264-9300
       Case 3:20-cv-05628-TSZ Document 54 Filed 08/25/21 Page 2 of 3



 1         Dated this 25th day of August, 2021.
 2                                                Respectfully submitted,
 3
                                                  BRICKLIN & NEWMAN, LLP
 4
                                                  By:    /s/ David A. Bricklin
 5                                                       /s/ Zachary K. Griefen
                                                         David A. Bricklin, WSBA No. 7583
 6                                                       Zachary K. Griefen, WSBA No. 48608
 7                                                       1424 Fourth Avenue, Suite 500
                                                         Seattle, WA 98101
 8                                                       Telephone: 206-264-8600
                                                         E-mail: bricklin@bnd-law.com
 9                                                       E-mail: griefen@bnd-law.com
                                                         Attorneys for Plaintiffs
10

11
                                                  MENKE JACKSON BEYER, LLP
12
                                                  By:    /s/ Kenneth W. Harper
13                                                       Kenneth W. Harper, WSBA #25578
                                                         Menke Jackson Beyer, LLP
14
                                                         Attorneys for Defendant Mason County
15                                                       Attorneys for Defendant David Windom
                                                         807 North 39th Avenue
16                                                       Yakima, Washington 98902
                                                         Telephone: (509) 575-0313
17                                                       Fax: (509) 575-0351
                                                         Email: kharper@mjbe.com
18

19
                                                  LAW, LYMAN, DANIEL, KAMERRER
20                                                & BOGDANOVICH, P.S.
21                                                By:    /s/Jeffrey S. Myers,
22                                                       Jeffrey S. Myers, WSBA #16390
                                                         Attorney for Defendant Randy Neatherlin
23                                                       P.O. Box 11880
                                                         Olympia, WA 98508-1880
24                                                       Tel: (360) 754-3480
                                                         Fax: (360) 754-3511
25                                                       Email: jmyers@lldkb.com
26

                                                                               Bricklin & Newman, LLP
                                                                                      Attorneys at Law
                                                                                1424 Fourth Avenue, Suite 500
     STIPULATION FOR DISMISSAL, No. 3:20-cv-05906- 2                                  Seattle WA 98101
                                                                                     Tel. (206) 264-8600
                                                                                     Fax. (206) 264-9300
       Case 3:20-cv-05628-TSZ Document 54 Filed 08/25/21 Page 3 of 3



 1
                                               VAN NESS FELDMAN LLP
 2

 3                                             By:     /s/ Dale N. Johnson
                                                       Brent Carson, WSBA #16240
 4                                                     Dale N. Johnson, WSBA #26629
                                                       Sophia E. Amberson, WSBA #52528
 5                                                     Van Ness Feldman LLP
                                                       1191 Second Ave., Suite 1800
 6                                                     Seattle, WA 98101
 7                                                     Tel: (206) 623-9372
                                                       Fax: (206) 623-4986
 8                                                     Email: brc@vnf.com
                                                       Email: dnj@vnf.com
 9                                                     Email: samberson@vnf.com
                                                       Attorneys for Plaintiff Grump Ventures, LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                             Bricklin & Newman, LLP
                                                                                     Attorneys at Law
                                                                               1424 Fourth Avenue, Suite 500
     STIPULATION FOR DISMISSAL, No. 3:20-cv-05906- 3                                 Seattle WA 98101
                                                                                    Tel. (206) 264-8600
                                                                                    Fax. (206) 264-9300
